              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7
                                                        The Honorable John C. Coughenour
 8

 9                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
10                                       AT SEATTLE

11
       WASHINGTON CATTLEMEN’S
12     ASSOCIATION,                              No. 2:19-CV-0569-JCC
13                           Plaintiff,          DEFENDANTS’ MOTION TO
                                                 CONSOLIDATE
14           v.
15
       UNITED STATES ENVIRONMENTAL
16     PROTECTION AGENCY, et al.,                NOTE ON MOTION CALENDAR:
                                                 SEPTEMBER 11, 2020
17                           Defendants.
                                                 REQUEST FOR ORAL ARGUMENT
18           And
19     PUGET SOUNDKEEPER ALLIANCE,
20     IDAHO CONSERVATION LEAGUE, and
       SIERRA CLUB,
21
                             Defendant-
22                           Intervenors.
23

24

25

26

27

     Motion to Consolidate                                    U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                             P.O. Box 7611
                                             i                 Washington, D.C. 20044
                                                                    (202) 514-1806
                 Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 2 of 12



 1     PUGET SOUNDKEEPER ALLIANCE, et
       al.,                                         No. 2:20-cv-0950-JCC
 2
                              Plaintiffs,
 3

 4          v.

 5     UNITED STATES ENVIRONMENTAL
       PROTECTION AGENCY, et al.,
 6
                               Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     Motion to Consolidate                                       U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                P.O. Box 7611
                                               ii                 Washington, D.C. 20044
                                                                       (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 3 of 12



 1          Defendants (the “Agencies”) hereby respectfully move to consolidate the above-captioned

 2   cases Washington Cattlemen’s Association v. United States Environmental Protection Agency, et

 3   al. (2:19-CV-0596-JCC) (“Cattlemen”) and Puget Soundkeeper Alliance, et al. v. United States

 4   Environmental Protection Agency, et al. (2:20-CV-0950-JCC) (“Soundkeeper”). Pursuant to

 5   Local Rule 42(b), counsel for the Agencies has conferred with counsel in both cases. See

 6   generally Declaration of Hubert T. Lee (“Lee Decl.”). Counsel for plaintiffs in Cattlemen have

 7   stated they support consolidation on the understanding that the cases would be consolidated for

 8   all purposes. 1 Id. at ¶ 2, Counsel for Puget Soundkeeper Alliance, Sierra Club, and Idaho

 9   Conservation League, who are both the plaintiffs in Soundkeeper and defendant-intervenors in

10   Cattlemen, 2 have stated they will oppose the Agencies’ motion for consolidation. Id.

11          Consolidating the Cattlemen and Soundkeeper cases is warranted for a number of reasons.

12   Both cases involve similar questions of law and fact, require an administrative record review of

13   the same administrative record, and involve challenges to the same regulations. Consolidating the

14   cases would advance the goals of judicial economy and convenience of the Parties. And,

15   consolidation is unlikely to result in any confusion, delay, or prejudice to the Parties. Thus, the

16   Agencies’ motion to consolidate should be granted.

17                                           BACKGROUND
18   I.     Defining “Waters of the United States” Under the Clean Water Act.
19          Congress enacted the CWA, 33 U.S.C. §§ 1251 et seq., which prohibits, among other
20   things, “the discharge of any pollutant by any person,” id. § 1311(a), to a subset of the Nation’s
21

22   1
       Counsel for the Agencies have also conferred with counsel for the proposed intervenors in
23   Soundkeeper. Lee Decl. at ¶¶ 3-4. Counsel for proposed defendant-intervenors American
     Petroleum Institute, American Forest & Paper Association, Edison Electric Institute, National
24   Mining Association, and National Stone, Sand, & Gravel Association expressed support for the
     Agencies’ proposal to consolidate the two cases. Id. at ¶ 3. Counsel for proposed plaintiff-
25
     intervenor, Patagonia Works, opposes the motion. Id. at ¶ 4.
     2
26     Counsel for Puget Soundkeeper Alliance, Sierra Club, and Idaho Conservation League also
     represents Mi Familia Vota, who is a plaintiff in Soundkeeper but is not a defendant-intervenor
27   in Cattlemen. Lee Decl. at n. 1.

     Motion to Consolidate                                               U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                        P.O. Box 7611
                                                      1                   Washington, D.C. 20044
                                                                               (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 4 of 12



 1   waters identified as the “navigable waters,” which “means the waters of the United States.” Id. §

 2   1362(7). Unsurprisingly, the scope of “waters of the United States” subject to CWA jurisdiction

 3   has been the focus of litigation, including three Supreme Court decisions, the most recent being

 4   Rapanos v. United States, 547 U.S. 715 (2006).

 5          Given these ambiguities, the Agencies have gone through a number of rulemakings to

 6   clarify the precise scope of “waters of the United States.” In 2015, the Agencies revised the

 7   regulatory definition of “waters of the United States.” See Clean Water Rule: Definition of

 8   “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“2015 Rule”). Multiple

 9   parties sought judicial review of the 2015 Rule in district courts across the country, including in

10   Washington Cattlemen’s Ass’n v. EPA, No. 0:15-cv-03058 (D. Minn.), and later in Cattlemen.

11   Dkt. No. 1 at 10. Puget Soundkeeper Alliance, Sierra Club, and Idaho Conservation League also

12   challenged the 2015 Rule in Puget Soundkeeper Alliance et al. v. Wheeler, 2:15-cv-01342-JCC.

13   In that case, this Court denied plaintiffs’ summary judgment motion and granted Defendants’

14   cross-motion, finding plaintiffs lacked standing. Id. Dkt. No. 103. Cattlemen plaintiff and other

15   parties also filed petitions for review in the courts of appeals. Id. In October 2015, the Sixth

16   Circuit stayed the 2015 Rule nationwide. See In re EPA & Dep’t of Def. Final Rule, 803 F.3d

17   804, 808-09 (6th Cir. 2015). The Agencies then returned to the 1986 Regulations’ definition of

18   “waters of the United States,” as informed by applicable agency guidance documents and

19   consistent with Supreme Court decisions and longstanding agency practice. See 83 Fed. Reg.

20   5200, 5201 (Feb. 6, 2018). After the Supreme Court ruled that challenges to the 2015 Rule must

21   be brought in district court, Nat’l Ass’n of Mfrs. v. Dep’t of Def., 138 S. Ct. 617, 624 (2018), the

22   Sixth Circuit vacated its nationwide stay and the 2015 Rule became effective again in Washington

23   state. In re U.S. Dep’t of Def. & EPA Final Rule, 713 F. App’x 489, 490-91 (6th Cir. 2018).

24          In 2017, the Agencies began reconsidering the 2015 Rule. They conducted a notice-and-

25   comment rulemaking process. And, taking into consideration the court orders remanding the 2015

26   Rule, the Agencies issued a final rule repealing the 2015 Rule and reinstating the pre-2015 Rule

27   regulatory definition of “waters of the United States.” See 84 Fed. Reg. 56,626, 56,626 (Oct. 22,

     Motion to Consolidate                                                U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                         P.O. Box 7611
                                                      2                    Washington, D.C. 20044
                                                                                (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 5 of 12



 1   2019) (“Repeal Rule”) (“The agencies will implement the pre-2015 . . . regulations informed by

 2   applicable agency guidance documents and consistent with Supreme Court decisions and

 3   longstanding agency practice.”). The Repeal Rule went into effect on December 23, 2019. Id. at

 4   56,626. Multiple parties have sought judicial review of the Repeal Rule in various district courts,

 5   including Cattlemen and Soundkeeper.

 6          On January 23, 2020, the Agencies signed a final rule––the Navigable Waters Protection

 7   Rule (NWPR)––that defines “waters of the United States.” The NWPR was published in the

 8   Federal Register on April 21, 2020, and went into effect on June 22, 2020, 85 Fed. Reg. 22,250

 9   (Apr. 21, 2020) (except in the state of Colorado where a preliminary injunction applies––see

10   Colorado v. EPA, No. 1:20-cv-01461, 2020 WL 3402325 (D. Colo. June 19, 2020) appeals

11   docketed, Nos. 20-1238, 20-1262, 20-1263 (10th Cir.)).

12   II.    Two Suits to Be Consolidated.
13          A.      The Cattlemen Case
14          Cattlemen plaintiff initiated its lawsuit on April 16, 2019 (Washington Cattlemen’s
15   Association v. United States Environmental Protection Agency, et al. (2:19-CV-0596-JCC)), first
16   challenging the 2015 Rule. Dkt. No. 1.
17          On June 25, 2019, citing support for the 2015 Rule and a desire to defend “the [CWA’s]
18   full jurisdiction from improper limitation,” Puget Soundkeeper Alliance, Sierra Club, and Idaho
19   Conservation League (collectively “Cattlemen Intervenors”) moved to intervene as defendant-
20   intervenors. Dkt. No. 24 at 6. Their motion to intervene was granted on July 16, 2020. Dkt. No.
21   33.
22          Cattlemen plaintiff subsequently filed two supplemental complaints. First, on December
23   20, 2019, it added claims to its complaint challenging the Repeal Rule. Dkt. No. 60. The claims
24   against the Repeal Rule allege that the Repeal Rule’s purported regulation of (i) all “tributaries”
25   with an ordinary high water mark, (ii) all waters “adjacent” to all “tributaries” with an ordinary
26   high water mark, (iii) all interstate waters, and (iv) isolated waters is arbitrary and capricious and
27   thus unlawful. Dkt. No. 60 at ¶¶ 109-125. Cattlemen plaintiff further charges that its members

     Motion to Consolidate                                                 U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                          P.O. Box 7611
                                                       3                    Washington, D.C. 20044
                                                                                 (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 6 of 12



 1   were denied the right to comment on the Repeal Rule, the Repeal Rule is unconstitutional, the

 2   Repeal Rule violates the Congressional Review Act, and the 2008 Post-Rapanos Guidance is

 3   facially invalid. Id. at ¶¶ 126-155. Second, on May 4, 2020, Cattlemen plaintiff added claims

 4   regarding portions of the NWPR, which challenges as arbitrary and capricious and/or

 5   unconstitutional certain provisions of the NWPR, including the purported unlawful regulation of:

 6   (i) isolated non-navigable waters “used in Interstate Commerce”; (ii) all intermittent “tributaries”;

 7   (iii) non-navigable perennial “tributaries”; (iv) isolated and//or non-navigable lakes and ponds,

 8   and impoundments; and (v) non-abutting wetlands. 3 Dkt. No. 72 at ¶¶ 161-251.

 9          Per the Parties’ stipulation, on July 31, 2020, the Court agreed to continue the Cattlemen

10   plaintiff’s claims based on the 2015 Rule and Repeal Rule pending the resolution of the Cattlemen

11   plaintiff’s claims against the Agencies based on the NWPR. Dkt. No. 86.

12          B.      The Soundkeeper Case
13          Puget Soundkeeper Alliance, Sierra Club, Idaho Conservation League, and Mi Familia
14   Vota (collectively “Soundkeeper plaintiffs”) initiated the Soundkeeper suit on June 22, 2020
15   (Puget Soundkeeper Alliance, et al. v. United States Environmental Protection Agency, et al.
16   (2:20-CV-0950-JCC)). Dkt. No. 1. Puget Soundkeeper Alliance, Sierra Club, and Idaho
17   Conservation League are the same entities that have been granted the right to intervene in
18   Cattlemen and are represented by the same counsel.
19          The Soundkeeper plaintiffs’ suit brings claims against the Agencies challenging both the
20   Repeal Rule and the NWPR. See generally Dkt. No. 1. Soundkeeper plaintiffs generally allege
21   that: (i) the Agencies exceeded their authority under the CWA when, in the NWPR, they
22

23
     3
       The Cattlemen plaintiff have filed two motions for preliminary injunction. First on June 14,
24   2019, it filed a motion to preliminarily enjoin the 2015 Rule. See Dkt. No. 15. On December 30,
     2019, the Court denied the Cattlemen plaintiff’s first motion for preliminary injunction on the
25
     grounds that the Repeal Rule rendered the motion moot. Dkt. No. 61. Second, on June 15, 2020,
26   plaintiff moved to preliminarily enjoin the portions of the NWPR that regulate “intermittent”
     tributaries and certain non-abutting adjacent wetlands. Dkt. No. 77. The Court has not yet ruled
27   on that motion.

     Motion to Consolidate                                                U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                         P.O. Box 7611
                                                       4                   Washington, D.C. 20044
                                                                                (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 7 of 12



 1   purportedly defined waters of the United States to exclude waters having an effect on or

 2   connection to the physical, chemical, and biological integrity of downstream traditional navigable

 3   waters; (ii) the NWPR is arbitrary and capricious because it purportedly failed to explain the

 4   Agencies’ “change in position” and purportedly failed to consider various scientific records; (iii)

 5   the NWPR’s waste treatment exclusion is arbitrary and capricious; (iv) the Agencies’ adopted the

 6   NWPR’s waste treatment exclusion without complying with notice and comment; and (v) the

 7   Repeal Rule is arbitrary and capricious because it purportedly failed to explain the Agencies’

 8   “change in position” and purportedly failed to consider various scientific records. See Dkt. No. 1

 9   at ¶¶ 83-111.

10                                        LEGAL STANDARD
11          Rule 42(a) of the Federal Rules of Civil Procedure allows a court to consolidate actions

12   that involve a common question of law or fact. Fed. R. Civ. P. 42(a). “The district court has broad

13   discretion under this rule to consolidate cases pending in the same district.” Investors Res. Co. v.

14   U.S. Dist. Court for C.D. Cal., 877 F.2d 777, 777 (9th Cir. 1989). In determining whether the

15   cases should be consolidated, the Court “weighs the interest of judicial convenience against the

16   potential for delay, confusion and prejudice caused by consolidation.” Price v. Equilon

17   Enterprises, LLC, No. 11-1553-MJP, 2018 WL 6696714, at *1 (W.D. Wash. Dec. 20, 2018)

18   (quoting S.W. Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989));

19   see also First Mercury Ins. Co. v. SQI, Inc., No. C13-2109JLR, 2014 WL 496685, at *2 (W.D.

20   Wash. Feb. 6, 2014) (“The Court considers a number of factors in analyzing the appropriateness

21   of consolidation, including judicial economy, whether consolidation would expedite resolution of

22   the case, whether separate cases may yield inconsistent results, and the potential prejudice to a

23   party opposing consolidation.”).

24                                             ARGUMENT
25   I.     Both Cases Involve Challenges to the Same Regulations and Similar Parties.
26          The Court should consolidate the two cases because they involve similar questions of law

27   and fact and involve challenges to the same regulations. Because both sets of plaintiffs are

     Motion to Consolidate                                                U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                         P.O. Box 7611
                                                      5                    Washington, D.C. 20044
                                                                                (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 8 of 12



 1   challenging the same Agencies’ actions, the same administrative records will form the basis for

 2   judicial review in both matters. Accordingly, both cases “share basic relevant facts” supporting

 3   consolidation. En Fuego Tobacco Shop LLC v. United States Food & Drug Admin., 356 F. Supp.

 4   3d 1, 10 (D.D.C. 2019) (finding consolidation appropriate when “[b]oth cases involve the same

 5   administrative record . . . which will serve as the court’s primary, if not exclusive, source of facts

 6   to decide the presented legal issues. The ‘operative facts’ are therefore the same”); Nat’l Ass’n of

 7   Mortg. Brokers v. Bd. of Governors of Fed. Reserve Sys., 770 F.Supp.2d 283, 287 (D.D.C. 2011)

 8   (finding consolidation appropriate where the cases involved “the same administrative record”).

 9          Although there are some differences between the plaintiffs’ claims, both cases involve

10   challenges to the same regulations, namely the Repeal Rule and the NWPR. See Cattlemen

11   Second Supplemental Complaint, Dkt. No. 72; Soundkeeper Complaint, Dkt. No. 1. While the

12   Cattlemen plaintiff also challenged the 2015 Rule, those claims (along with Cattlemen plaintiff’s

13   claims against the Repeal Rule 4) have been continued pending the resolution of Cattlemen

14   plaintiff’s claims against the NWPR. See Dkt. No. 86. Thus, given that both Cattlemen plaintiff

15   and Soundkeeper plaintiffs have at least pending challenges to the NWPR, it would serve judicial

16   economy to consolidate and adjudicate both cases together.

17          Furthermore, Soundkeeper plaintiffs Puget Soundkeeper Alliance, Sierra Club, and Idaho

18   Conservation League are also defendant-intervenors in Cattlemen and are represented by the same
19   counsel in both cases. Similarly, the Agencies are the defendants in both Cattlemen and

20   Soundkeeper and are represented by the same counsel. This weighs in favor of consolidation. See

21   Price, 2018 WL 6696714, at *2 (finding consolidation was warranted when the two cases

22   involved the “same defendant, [] the same lawyers”, involved the same factual predicates, and

23   involved related causes of action).

24

25   4
       The Agencies sought a similar stipulation with Soundkeeper plaintiffs to also continue their
26   claims against the Agencies’ Repeal Rule. The Soundkeeper plaintiffs declined to stipulate as
     such. Accordingly, the Agencies may similarly move to continue Soundkeeper plaintiffs’ claims
27   against the Repeal Rule.

     Motion to Consolidate                                                 U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                          P.O. Box 7611
                                                       6                    Washington, D.C. 20044
                                                                                 (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 9 of 12



 1   II.    Convenience and Judicial Economy Weigh in Favor of Consolidation.
 2          Considerations of convenience and economy weigh in favor of consolidating Cattlemen

 3   and Soundkeeper. Consolidating the cases would serve judicial economy in a number of ways.

 4          First, it would allow the Parties to schedule case management deadlines in a streamlined

 5   and coordinated manner (as opposed to having two cases running in a parallel, potentially

 6   disjointed fashion).

 7          Second, consolidation would streamline summary judgment briefing by allowing for the

 8   claims concerning the NWPR in both cases to be briefed in a single, uniform motions practice.

 9   Because both cases are administrative review cases, both cases are expected to be resolved

10   through summary judgment briefing. By allowing the Parties to present their claims in

11   consolidated briefing, the Parties may be able to conserve resources while the Court can

12   adjudicate the Parties’ claims without unnecessary additional briefing.

13          Third, consolidation would allow the Court to address overlapping issues in a more

14   streamlined fashion and avoid potentially inconsistent outcomes between the two cases.

15          Fourth, consolidation would further capitalize on this Court’s knowledge of the ongoing

16   “waters of the United States” litigation, as this Court has already been involved in both cases

17   which involve challenges to the NWPR and Repeal Rules. 5 Indeed, this Court had already ruled

18   at summary judgment that plaintiffs Puget Soundkeeper Alliance, Sierra Club, and Idaho
19

20

21
     5
22     While Cattlemen includes a 2015 Rule challenge but Soundkeeper does not, Soundkeeper
     plaintiffs Puget Soundkeeper Alliance, Sierra Club, and Idaho Conservation League intervened
23   in the Cattlemen case in defense of the Cattlemen plaintiff’s challenge to the 2015 Rule.
     Cattlemen, Dkt. No. 24. Further, this Court has already decided Soundkeeper plaintiffs’
24   challenge to the 2015 Rule. See Puget Soundkeeper Alliance et al. v. Wheeler, 2:15-cv-01342-
     JCC, Dkt. No. 103. The Agencies maintain that nothing remains of the 2015 Puget Soundkeeper
25
     case that was decided at summary judgment for lack of standing and that the Puget Soundkeeper
26   plaintiffs waived their non-wastewater treatment exclusion claims by failing to raise them at
     summary judgment. But to the extent there are still outstanding issues, those issues should also
27   be consolidated in this case.

     Motion to Consolidate                                              U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                       P.O. Box 7611
                                                     7                   Washington, D.C. 20044
                                                                              (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 10 of 12



 1   Conservation League lacked standing to challenge the 2015 Rule’s waste treatment system

 2   exclusion. See Puget Soundkeeper Alliance et al. v. Wheeler, 2:15-cv-01342-JCC at Dkt. No. 103.

 3           These efficiency considerations clearly weigh in favor of consolidation. See, e.g., Cloanto

 4   Corp. v. Hyperion Entm’t C.V.B.A., No. C18-0535JLR, 2018 WL 3619635, at *2 (W.D. Wash.

 5   July 30, 2018) (noting that consolidation would serve the interest of judicial economy when “(1)

 6   it eliminates the need to file separate motions in each case on similar issues, (2) it allows the court

 7   to address overlapping issues in a more streamlined fashion, [] (3) it capitalizes on [the court’s]

 8   knowledge of . . . prior litigation between parties [and (4)] maintaining two separate cases may

 9   yield inconsistent results.”).

10   III.    Any Delay, Confusion, or Prejudice to the Parties as a Result of Consolidation
11           Would be Minimal.
12           Any delay, prejudice, or confusion caused by consolidating these cases will be minimal.

13   As an initial matter, as stated above, Cattleman plaintiff has already consented to consolidating

14   these cases. Lee Decl. at ¶ 2. Because both cases are in relatively nascent stages, neither case will

15   be delayed and the Parties will suffer no prejudice as a result of consolidation. In fact, there has

16   been no scheduling order issued in either case regarding case management deadlines or summary

17   judgment briefing. Accordingly, none of the concerns that come with consolidating cases that are

18   in substantially different procedural postures are present here. C.f., Interscope Records v.

19   Leadbetter, No. C05-1149-MJP-RSL, 2007 WL 709296, at *2 (W.D. Wash. Mar. 5, 2007)

20   (finding consolidation inappropriate where cases were in substantially different phases of the pre-

21   trial process; one case had a bench trial scheduled in two months while the other case had pending

22   cross-motions for summary judgment and a settlement conference scheduled in one month).

23           Indeed, not consolidating these cases may actually create more delay, prejudice, and

24   confusion for the parties by creating two disjointed proceeding calendars for parallel cases that

25   should be running as one. Consolidation would allow the Court to merge scheduling orders into

26   a single unified motions practice. The Agencies are more than willing to work with the other

27

     Motion to Consolidate                                                  U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                           P.O. Box 7611
                                                        8                    Washington, D.C. 20044
                                                                                  (202) 514-1806
              Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 11 of 12



 1   parties to seek to obtain agreement on a proposed briefing schedule and appropriate page limits

 2   for briefs.

 3                                          CONCLUSION
 4           For the following reasons, the Agencies respectfully requests that Court consolidate the

 5   above-captioned cases Washington Cattlemen’s Association v. United States Environmental

 6   Protection Agency, et al. (2:19-CV-0596-JCC) and Puget Soundkeeper Alliance, et al. v. United

 7   States Environmental Protection Agency, et al. (2:20-CV-0950-JCC) into a single proceeding

 8   pursuant to Fed. R. Civ. P. 42(a).

 9   Dated: August 27, 2020                         Respectfully submitted,

10
                                                     /s/ Hubert T. Lee                   .
11

12                                                   HUBERT T. LEE
                                                     SONYA J. SHEA
13                                                   Trial Attorneys
                                                     Environmental Defense Section
14                                                   U.S. Department of Justice
                                                     P.O. Box 7611
15
                                                     Washington, DC 20044
16                                                   (202) 514-1806 (Lee)
                                                     (303) 844-7231 (Shea)
17                                                   Hubert.lee@usdoj.gov
                                                     Sonya.Shea@usdoj.gov
18
19                                                   COUNSEL FOR DEFENDANTS

20

21

22

23

24

25

26

27

     Motion to Consolidate                                               U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                        P.O. Box 7611
                                                     9                    Washington, D.C. 20044
                                                                               (202) 514-1806
             Case 2:19-cv-00569-JCC Document 87 Filed 08/27/20 Page 12 of 12



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on August 27, 2020, I filed the foregoing using the Court’s

 3   CM/ECF system, which will electronically serve all counsel of record registered to use the

 4   CM/ECF system.

 5

 6                                                               /s/ Hubert T. Lee

 7                                                               Hubert T. Lee

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     Motion to Consolidate                                              U.S. Dept. of Justice/ENRD
     2:19-CV-0569-JCC; 2:20-CV-0950-JCC                                       P.O. Box 7611
                                                     10                  Washington, D.C. 20044
                                                                              (202) 514-1806
